I concur in the opinion of HAIGHT, J., and vote for the reversal of the order upon the further ground that it appeared by the affidavit of the superintendent of the banking department that the object of the examination of the relator was, among other things, to learn whether the reports made by him to the banking department stated the true condition of the bank. Making a false report is, by law, made an offense, and, under the provisions of the Constitution, no one can be compelled to be a witness against himself in a criminal case. The case before us differs from a legislative investigation. There, by statute, a witness being compelled to testify is given immunity from prosecution for any offense disclosed. But no such immunity is given from prosecution for disclosures made on an examination by the superintendent of banks or other administrative officers.
VANN, WILLARD BARTLETT, CHASE and COLLIN, JJ., concur with WERNER, J.; HAIGHT, J., concurs in result in opinion; CULLEN, Ch. J., concurs in result in memorandum.
Orders reversed, etc. *Page 324